COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  ANGEL FLORES,                                 §               No. 08-18-00065-CR

                            Appellant,          §                 Appeal from the

  v.                                            §                120thDistrict Court

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                             State.             §               (TC# 20130D04898)

                                                §

                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until March 28, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before March 28, 2019.


              IT IS SO ORDERED this 12th day of February, 2019.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.